 Case 13-66549-jwc        Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52             Desc
                           Attorney Fee Application Page 1 of 18


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                      :    CHAPTER 7
                                            :
PETERKIN AND ASSOCIATES OF                  :    CASE NO. 13-66549-JWC
GEORGIA, INC.                               :
                                            :
           Debtor.                          :


   AMENDED FINAL APPLICATION FOR ALLOWANCE OF COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF HAYS FINANCIAL CONSULTING, LLC,
           AS ACCOUNTANTS TO THE CHAPTER 7 TRUSTEE

         COMES NOW Hays Financial Consulting, LLC (“HFC” or “Applicant”), accountants

to S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the above-styled case, and, pursuant to 11

U.S.C. § 330 and Bankruptcy Rule 2016, files this amended final application (“Amended

Application”) seeking final allowance of compensation in the amount of $7,800.00 and

reimbursement of expenses in the amount of $101.55 for the period from April 20, 2016 through

and including June 26, 2019 (the “Continued Application Period”).           In support hereof,

Applicant shows as follows:

                                                1.

         On July 31, 2013, the Debtor filed a petition for relief under Chapter 7 of the United

States Bankruptcy Code (the “Case”). S. Gregory Hays was appointed as the Chapter 7 Trustee.

                                                2.

         The Debtor previously operated as a counseling service for drug addiction and other

rehabilitation services. George M. Oliver is the Chapter 7 Trustee (the “NC Trustee”) of

Peterkin and Associates of North Carolina in a bankruptcy case pending before the U. S.

Bankruptcy Court for the Eastern District of North Carolina (Case No. 10-10442-8-SWH).
 Case 13-66549-jwc         Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52             Desc
                            Attorney Fee Application Page 2 of 18


George M. Oliver is also the Chapter 7 Bankruptcy Trustee in the case of Alice D. Smith, which

is also pending in the U. S. Bankruptcy Court for the Eastern District of North Carolina (Case

No. 11-02629-8-SWH). Both this Case and the North Carolina cases were the subject of

investigations by the NC Trustee, who determined that the Debtor was owned by Alice Smith

and received funds from Peterkin & Associates of North Carolina. The Debtor was being

operated without the knowledge of the NC Trustee. The NC Trustee then caused this Case to be

filed in the U. S. Bankruptcy Court for the Northern District of Georgia. Upon being appointed

as Trustee in the Case, Mr. Hays set about the task of determining the assets, and taking custody

of the Debtor’s records.

                                                3.

       On August 7, 2013, the Trustee filed an Application to Employ Hays Financial

Consulting, LLC as Accountants for the Trustee [Doc. No. 8]. On August 8, 2013, the Order

approving the employment of HFC was entered [Doc. No. 9].

                                                4.

       The Trustee administered the assets of the Debtor and on March 2, 2015 filed his Trustee

Final Report and professional fee applications [Doc. No. 67].

                                                5.

        By Order entered on April 8, 2015 [Doc. No. 71], HFC was awarded compensation of

$16,835.00 and reimbursement of expenses of $2,285.15 for a total allowance of $19,120.15 for

the period July 1, 21013 through December 31, 2014 (“Initial Application Period”). Based on

available funds, Application received payment of $16,117.50 of its awarded fees and $2,187.76

of its awarded expenses for a total of $18,305.26. Unpaid awarded fees and expenses total

$814.89.
 Case 13-66549-jwc         Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52              Desc
                            Attorney Fee Application Page 3 of 18


                                                 6.

         On May 15, 2015, the trustee filed his final account [Doc. No. 73]. On May 20, 2015, the

Court approved the trustee’s final account and closed the case [Doc. No. 74].

                                                 7.

         In April 2016, the Trustee was notified by the State of Georgia of $14,138.44 owed to the

Debtor from Medicaid. On April 15, 2016, the Office of the United States Trustee filed a Motion

to Reopen [Doc. No. 76] the bankruptcy case. On April 20, 2016, an Order was entered

reopening the case [Doc. No. 77] and the Trustee was reappointed [Doc. No. 78].

                                                 8.

         Pursuant to this Application, Applicant seeks final approval, allowance, and payment

pursuant to §§ 330 and 331 of the Bankruptcy Code of compensation for services (the

“Services”) rendered as accountants for the Trustee, together with reimbursement of expenses

incurred in connection therewith during the Continued Application Period. The Continued

Application Period covers the period from the Case reopening on April 20, 2016 through the

close of the Case.

                                                 9.

         During the Continued Application Period, HFC devoted a total of not less than 26.0 hours

in rendering services as accountants to the Trustee. Applicant has not previously been allowed

or paid any compensation for the Continued Application Period. Summaries of hours spent by

subject area and by professional are attached as Exhibit “A”.

                                                 10.

         The Services of the Applicant during the Application Period are summarized by category

below.
 Case 13-66549-jwc          Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52                Desc
                             Attorney Fee Application Page 4 of 18


       (a)        Fee / Employment Applications & Objections. This category comprises the

             activity of Applicant in the preparation of this Application and exhibits hereto.

       (b)        Tax Issues. This category includes activity by the Applicant regarding: i)

             analysis of incoming funds, taxes associated with payment of wage claims and

             estimated administrative claims; ii) preparation of the short year 2014, 2015 and 2016

             Federal and State of Georgia tax returns; iii) preparation of section 505(b) Requests

             for Prompt Determination; and iv) estimated time to complete required tax forms

             (Forms 940, 941, G-7, DOL-4, W-3s,W-2s) relating to the wage claims paid with the

             final distribution

                                                   11.

       Applicant shows that all services were necessary to assist the Trustee in the proper and

effective administration of the Debtor’s estate and the exercise of the powers of the Trustee.

Applicant shows that the fair and reasonable value of such services, and the costs of comparable

services in a case not proceeding under the Bankruptcy Code, is not less than $7,800.00, based

primarily on the normal hourly rates of providing such services and calculated using the

“lodestar” calculation of reasonable hourly rates multiplied by the number of hours actually

expended, as summarized on Exhibit “A”. The time expended and services performed by HFC

are duly itemized and set forth in Exhibit "B" attached hereto and by reference incorporated

herein and made part of this Application.

                                                   12.

       Applicant shows that all services for which compensation during the Continued

Application Period is requested have been actually provided to the Debtor and/or the Trustee,
 Case 13-66549-jwc         Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52           Desc
                            Attorney Fee Application Page 5 of 18


and to no other parties, and have been necessary for the proper and effective administration of

this case and for the benefit of the Debtor’s estate and its creditors.

                                                   13.

       Applicant’s employees have substantial experience and expertise in providing financial

and accounting services in bankruptcy cases and to fiduciaries in such cases. Applicant’s

employee hourly rates are fair and reasonable and the same as the cost for such services other

than in a bankruptcy case.

                                                   14.

       The compensation requested is allowable pursuant to the twelve factor test (the “Johnson

Factors”) set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), as modified and made applicable to bankruptcy cases by the Eleventh Circuit Court of

Appeals in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990). The

Johnson Factors and their applicability in these cases are as follows:

               (a)     Time and Labor Required:          HFC expended 26.0 hours in performing

       services as accountants to the Trustee during the Continued Application Period. The

       billing rates of the various professionals and other personnel who have performed

       services for the Committee are detailed in HFC’s billing statements, which are attached

       hereto as Exhibit “A”.

               (b)     Novelty and Difficulty of Questions Presented: The work performed by

       HFC has involved issues of varying complexity, as set forth in substantial detail in the

       billing statements attached to this Application.

               (c)     Skill Requisite to Perform Professional Services: The Trustee selected

       HFC as its accountants because HFC’s professionals possess substantial expertise and
Case 13-66549-jwc     Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52                Desc
                       Attorney Fee Application Page 6 of 18


    experience in bankruptcy and related fields and are well-qualified to perform professional

    services.

            (d)    Preclusion of Other Employment Due to Acceptance of the Cases:

    Professionals of HFC have devoted a substantial amount of time and resources to these

    cases, to the possible preclusion of involvement in other matters.

            (e)    Customary Fees for the Type of Services Rendered: HFC believes that the

    fees requested and the hourly rates set forth herein are consistent fees typically charged

    for the type of services rendered in cases of this magnitude and complexity. The hourly

    rates charged by HFC in this Application are comparable to the rates that HFC would

    charge to a non-bankruptcy client for work of a similar nature and complexity.

            (f)    Whether the Fee is Fixed or Contingent: Pursuant to section 330(a) of the

    Bankruptcy Code, HFC’s fee is subject to Court approval, and is primarily based upon

    hourly rates and does not involve any fixed or flat fees. Compensation is “contingent”

    only in the sense that there are risks of non-allowance or non-payment.

            (g)   Time Limitations Imposed by the Client or Other Circumstances: Certain

    deadlines have been applicable herein pursuant to Court order and various provisions of

    the Bankruptcy Code and Bankruptcy Rules.

            (h)    The Amount Involved and Results Obtained: HFC shows that the Trustee,

    with the assistance of all professionals involved, has achieved a successful result in this

    case.

            (i)    The Experience, Reputation, and Ability of the Professional: HFC has

    extensive experience in bankruptcy matters. Its reputation and ability are well known to

    the Court.
 Case 13-66549-jwc        Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52              Desc
                           Attorney Fee Application Page 7 of 18


               (j)     Undesirability of the Case:     This factor is inapplicable to the present

       Chapter 7 cases.

               (k)        Nature and Length of Professional Relationship with the Client: HFC

       was employed by the Trustee to serve as his accountants in these bankruptcy cases. Thus,

       the professional relationship is an ongoing one.

               (l)     Awards in Similar Cases: HFC is regularly awarded compensation in

       Chapter 7 and Chapter 11 cases on the same basis as requested herein.

                                                 15.

       In connection with the provision of services as set forth herein above, Applicant has

incurred expenses in the amount of $101.55 during the Continued Application Period. Expenses

are summarized on Exhibit “A” and itemized on Exhibit “C” attached hereto and incorporated

herein. Applicant seeks allowance of said expenses as reasonable and necessarily incurred.

                                                 16.

       No agreement or understanding exists between HFC and any other person for the sharing

of compensation to be received for services rendered in connection with this case. All services

for which compensation is requested were performed for the Trustee and the estate and not on

behalf of any committee, creditor or any other person or persons.

                                                 17.

       Attached hereto as Exhibit “D” is a Declaration of S. Gregory Hays, Managing Principal

of Applicant, confirming the facts set out in the Application and exhibits hereto.

                                                 18.

       Based on the foregoing, Applicant seeks final allowance of $7,800.00 as compensation

for services performed and reimbursement of expenses in the amount of $101.55 for the
 Case 13-66549-jwc       Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52                Desc
                          Attorney Fee Application Page 8 of 18


Continued Application Period. Applicant shows that compensation in such amount is reasonable

compensation based on the nature, the extent, and the value of services rendered, the time spent

to provide such services, and the cost of comparable services other than in a bankruptcy case.

       WHEREFORE, Applicant respectfully prays:

       a.      That Applicant be allowed final compensation in the amount of $7,800.00 as and

               for the reasonable value of services rendered in connection with its retention as

               accountants for the Trustee for the Continued Application Period;

       b.      That Applicant be allowed the sum of $101.55 for the final reimbursement of out-

               of-pocket expenses incurred in this case during the Continued Application Period;

       c.      That Trustee be authorized to pay Applicant the unpaid compensation and

               expenses of $814.89 awarded by the Bankruptcy Court for the Initial Application

               Period from the funds on hand;

       d.      That Trustee be authorized to pay Applicant the compensation and expenses

               totaling $7,901.55 requested on this Application for the Continued Application

               Period from the funds on hand;

       e.      That the Court grant such other and further relief as may be just and proper.



       Respectfully submitted, this 27th day of June, 2019.


                                               /s / S. Gregory Hays
                                             S. GREGORY HAYS

Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste 555
Atlanta, Georgia 30305
(404) 926-0060
Case 13-66549-jwc   Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52   Desc
                     Attorney Fee Application Page 9 of 18




                         Exhibit “A” Follows
Case 13-66549-jwc          Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52        Desc
                               Hays Fee
                           Attorney Financial Consulting,
                                        Application Page LLC
                                                          10 of 18
                                      2964 Peachtree Road
                                            Suite 555
                                     Atlanta, GA 30305-2153

Peterkin and Associates of Georgia Inc.
Case # 13-66549



                            For the Period from   4/20/2016 to 6/26/2019

 June 26, 2019




           Professional Services

                                                                           Hours    Amount

           Fee / Employment Applications & Objection                        1.70      510.00
           Tax Issues                                                      24.30    7,290.00
             For professional services rendered                            26.00 $7,800.00

           Additional Charges :

           Copying Cost                                                               51.90
           Postage                                                                    29.65
           Tax Return Filing Fees                                                     20.00
             Total costs                                                            $101.55


             Total amount of this bill                                             $7,901.55
Case 13-66549-jwc           Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52                             Desc
                                Hays Fee
                            Attorney Financial Consulting,
                                         Application Page LLC
                                                           11 of 18
                                             2964 Peachtree Road
                                                   Suite 555
                                            Atlanta, GA 30305-2153

Peterkin and Associates of Georgia Inc.
Case # 13-66549



                                   For the Period from           4/20/2016 to 6/26/2019

 June 26, 2019




           Professional Services

                                                                                         Hrs/Rate         Amount

           James R. Jennings, CPA                                                          22.20          6,660.00
                                                                                        300.00/hr
           Scott S. Askue                                                                    3.80         1,140.00
                                                                                        300.00/hr
              For professional services rendered                                             26.00       $7,800.00

           Additional Charges :

           Copying Cost                                                                                      51.90
           Postage                                                                                           29.65
           Tax Return Filing Fees                                                                            20.00
              Total costs                                                                                  $101.55


              Total amount of this bill                                                                  $7,901.55




         CFE - Certified Fraud Examiner                                   CPA - Certified Public Accountant
         CIRA - Certified Insolvency and Restructuring Advisor            PHR - Professional in Human Resources
         CTP - Certified Turnaround Professional
Case 13-66549-jwc   Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52   Desc
                    Attorney Fee Application Page 12 of 18




                         Exhibit “B” Follows
Case 13-66549-jwc         Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52               Desc
                              Hays Fee
                          Attorney Financial Consulting,
                                       Application Page LLC
                                                         13 of 18
                                       2964 Peachtree Road
                                             Suite 555
                                      Atlanta, GA 30305-2153

Peterkin and Associates of Georgia Inc.
Case # 13-66549



                            For the Period from    4/20/2016 to 6/26/2019
 June 26, 2019




           Professional Services

                                                                            Hrs/Rate      Amount

             Fee / Employment Applications & Objection

 6/20/2019 SSA   Drafted final fee application and prepared exhibits to         1.70       510.00
                 same.                                                        300.00/hr

                 Subtotal                                                       1.70       510.00

             Tax Issues

 4/20/2016 SSA   Discussed tax matters with Jim Jennings.                       0.20        60.00
                                                                              300.00/hr
 4/21/2016 SSA   Drafted email to the Trustee regarding estimated tax           0.20        60.00
                 liability and required returns.                              300.00/hr
 4/25/2016 SSA   Prepared analysis of 2016 receipts and projected               1.30       390.00
                 disbursements for preparation of final tax return.           300.00/hr
                 Reviewed allowed claims for treatment of tax
                 withholdings on wage claims.
 4/27/2016 JRJ   Discussed and reviewed information sent by Scott Askue         0.80       240.00
                 for recent recoveries. Discussed tax reporting               300.00/hr
                 requirements including Federal 1120 for years 2014,
                 2015 and 2016, Federal 941 for second or third quarter
                 of 2016, and Federal 940 for the year ended 12/31/2015..
 4/28/2016 JRJ   Prepared draft of year ended 12/31/2015 Federal and            3.00       900.00
                 Georgia corporate income tax returns.                        300.00/hr
 4/29/2016 JRJ   Prepared draft of short year ended 12/31/2016 Federal          3.00       900.00
                 and Georgia corporate income tax returns.                    300.00/hr
  5/2/2016 JRJ   Finalized year ended 12/31/15 with all attachments,            1.50       450.00
                 schedules and disclosures.                                   300.00/hr
           JRJ   Finalized final short year ended 5/31/2015 with all            1.50       450.00
                 attachments, schedules and disclosures.                      300.00/hr
  5/4/2016 SSA   Reviewed 2015 and final 2016 tax returns for estate            0.40       120.00
                 resulting from additional recovery.                          300.00/hr
 5/11/2016 JRJ   Revised 2015 and 2016 Federal and Georgia corporate            1.40       420.00
                 tax returns. Finalized and processed after Scott Askue       300.00/hr
                 comments.
           JRJ   Prepared short period beginning October 1, 2014 and            2.60       780.00
                 ending December 31, 2014 Federal and Georgia                 300.00/hr
                 corporate income tax returns. Finalized and processed
                 for Trustee signature.
           JRJ   Prepared section 505b Requests for Prompt                      1.00       300.00
                 Determination for Federal and Georgia corporate tax          300.00/hr
                 returns filed for the short year ended
                 10/1/204-12/31/2014.
           JRJ   Prepared section 505b Requests for Prompt                      1.00       300.00
                 Determination for Federal and Georgia corporate tax          300.00/hr
                 returns filed for the year ended 12/31/2015.
Case 13-66549-jwc        Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52                    Desc
                         Attorney Fee Application Page 14 of 18


Peterkin and Associates of Georgia Inc.                                              Page        2

                                                                               Hrs/Rate       Amount

 5/11/2016 JRJ   Prepared section 505b Requests for Prompt                         1.00        300.00
                 Determination for Federal and Georgia corporate tax             300.00/hr
                 returns filed for the short and final year ended 5/31/2016.
 5/16/2016 JRJ   Prepared check requests for Georgia Net worth tax for             0.80        240.00
                 years 2014 and 2015.                                            300.00/hr
           JRJ   Processed 2014, 2015, and 2016 Federal and Georgia                0.80        240.00
                 returns, and 2014, 2015, and 2016 Federal and Georgia           300.00/hr
                 505(b) Requests, after obtaining Trustee signature on all
                 returns (12 returns total).
10/31/2016 JRJ   Revised Federal 505(b) Request in response to IRS                 0.50        150.00
                 Notice. Resubmitted to trustee for signature.                   300.00/hr
12/20/2016 JRJ   Had lengthy phone conversation with IRS Agent Vicki               0.20         60.00
                 Trao(919)-850-1151 regarding Request for Prompt                 300.00/hr
                 Determination for the final year ended 5/31/2016
                 corporate return.
10/29/2018 JRJ   Reviewed case activity for 2018 and scheduled                     0.10         30.00
                 comments for Scott Askue.                                       300.00/hr
 6/20/2019 JRJ   Estimated time to complete required tax forms (Forms              3.00        900.00
                 940, 941, G-7, DOL-4, W-3s,W-2s) relating to the wage           300.00/hr
                 claims paid with the final distribution.

                  Subtotal                                                        24.30       7,290.00

             For professional services rendered                                   26.00      $7,800.00
Case 13-66549-jwc   Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52   Desc
                    Attorney Fee Application Page 15 of 18




                         Exhibit “C” Follows
Case 13-66549-jwc             Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52   Desc
                              Attorney Fee Application Page 16 of 18
                                  Hays Financial Consulting, LLC
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153



Peterkin and Associates of Georgia Inc.
Case # 13-66549

                                            Accountants to the Trustee

                                 For the Period from   4/20/2016 to 6/26/2019
June 26, 2019


                                                                                  Amount

                Expenses

 5/16/2016 GA 2015 net worth tax                                                    10.00
           GA 2014 net worth tax                                                    10.00
 5/31/2016 Postage                                                                  27.24
           Copying cost                                                             51.90
10/31/2016 Postage                                                                   2.41

                    Subtotal                                                       101.55

                Total costs                                                       $101.55
Case 13-66549-jwc   Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52   Desc
                    Attorney Fee Application Page 17 of 18




                         Exhibit “D” Follows
 Case 13-66549-jwc         Doc 97-2 Filed 08/22/19 Entered 08/22/19 14:25:52           Desc
                           Attorney Fee Application Page 18 of 18


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :      CHAPTER 7
                                               :
PETERKIN AND ASSOCIATES OF                     :     CASE NO. 13-66549-JWC
GEORGIA, INC.                                  :
                                               :
           Debtor.                             :

                                         DECLARATION

I, S. Gregory Hays, declare under penalty of perjury that:

   1. I am the Managing Principal at Hays Financial Consulting, LLC (“HFC”) and have

         knowledge of the facts set forth herein.

   2. The facts set out in the foregoing Amended Final Application for Allowance of

         Compensation and Reimbursement of Expenses and in the exhibits attached thereto are

         true and correct to the best of my knowledge, information and belief. Those facts are

         known to me personally and by business records of HFC, maintained in the ordinary

         course of business, including time and reimbursement records made by personnel at HFC.



                                                      /s /S. Gregory hays
                                                    S. Gregory Hays
